RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 06a0345p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                  X
                             Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                   -
                                                   -
                                                   -
                                                        No. 04-4014
         v.
                                                   ,
                                                    >
 LAWRENCE W. LLOYD,                                -
                          Defendant-Appellant. -
                                                  N
                    Appeal from the United States District Court
                    for the Southern District of Ohio at Dayton.
                  No. 03-00161—Thomas M. Rose, District Judge.
                                            Argued: June 8, 2006
                                   Decided and Filed: August 18, 2006*
                   Before: MARTIN, NORRIS, and McKEAGUE, Circuit Judges.
                                            _________________
                                                 COUNSEL
ARGUED: Shawn T. Kelly, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Dayton, Ohio,
for Appellant. Benjamin C. Glassman, ASSISTANT UNITED STATES ATTORNEY, Cincinnati,
Ohio, for Appellee. ON BRIEF: Shawn T. Kelly, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Dayton, Ohio, for Appellant. Benjamin C. Glassman, ASSISTANT UNITED
STATES ATTORNEY, Cincinnati, Ohio, for Appellee.
                                            _________________
                                                OPINION
                                            _________________
       McKEAGUE, Circuit Judge. A jury convicted Lawrence W. Lloyd of armed bank robbery
and using a firearm during a crime of violence. Lloyd was sentenced to consecutive terms of forty-
six and eighty-four months. Lloyd filed a timely appeal arguing that the second count of the
indictment was insufficient or duplicitous, certain evidentiary rulings made during his trial were an
abuse of discretion, and the district court improperly denied his motion to inquire of a juror. For the
following reasons, we affirm the district court’s rulings and uphold the conviction.




        *
          This decision was originally issued as an “unpublished decision” filed on August 18, 2006. On August 29,
2006, the court designated the opinion as one recommended for full-text publication.


                                                        1
No. 04-4014           United States v. Lloyd                                                  Page 2


                                       I. BACKGROUND
        At around 11:15 a.m. on November 6, 2003, a man wearing a black ski mask over his face
entered a branch of the National City Bank located in Datyon, Ohio. Brandishing a small, black gun,
the man yelled “get down” as he ran toward the teller line. He then vaulted the teller counter and
picked up the head teller by her shoulder. He told her to take him to the vault and warned: “It*s only
money. Don*t do anything stupid.” She complied, taking him inside the main vault and into an
interior one, which she accessed with a key. At gunpoint the head teller entered a code on the key
pad that unlocked the bank branch*s cash supply. The suspect then told her to get down; she did;
and he reached inside the vault, emptying its cash, which was strapped together in 100-bill bunches,
into a blue pillowcase he was carrying. After trying and failing to jump back over a counter, the
gunman left through a door.
        Dayton police officers, responding quickly to the 911 calls from the bank, spotted Lloyd,
sitting alone at a bus stop near the bank shortly after the robbery. Based on their initial
investigation, the police determined that Lloyd was a suspect and apprehended him. In the course
of the arrest the police found a black gun in the waistband of Lloyd’s pants. They also found a
shopping bag containing a blue pillowcase, filled with nearly $35,000 in strapped cash, sitting at
Lloyd’s feet. In the course of the investigation, the police recovered a shoe impression from the
bank*s counter. When Lloyd was taken into custody his shoes and clothes were secured as evidence.
        The grand jury for the Southern District of Ohio returned a two-count indictment against
Lloyd. Count one charged him with armed bank robbery, and count two alleged that he carried or
used a firearm during and in relation to a crime of violence (bank robbery) and that he possessed the
firearm in furtherance of the bank robbery. A jury convicted Lloyd on both counts. The district
court sentenced Lloyd to a forty-six-month term of imprisonment on the first count and a
consecutive, eighty-four-month term of imprisonment on the second count, to be followed by five
years of supervised release. Lloyd filed a timely appeal.
                                          II. ANALYSIS
A.     Count Two of the Indictment
       1.      Sufficiency
         Lloyd argues on appeal that the second count of the indictment failed to charge a crime. The
sufficiency of an indictment is reviewed de novo. United States v. Gatewood, 173 F.3d 983, 986
(6th Cir. 1999). However, Lloyd did not challenge the sufficiency of count two of the indictment
until this appeal. Where an indictment goes unchallenged until appeal, it must be liberally construed
in favor of its sufficiency. Id. Under such circumstances, a conviction must not be reversed unless
the indictment cannot be reasonably construed to charge a crime. Id.
        The second count of the indictment charges Lloyd with violating 18 U.S.C. § 924(c)(1)(A).
This subsection creates two distinct criminal offenses. United States v. Combs, 369 F.3d 925, 933
(6th Cir. 2004). The first is using or carrying a firearm “during and in relation to any crime of
violence or drug trafficking crime.” The second distinct offense is possessing a firearm “in
furtherance of any such crime.” The “in furtherance of” standard of participation related to the
possession crime is a higher standard than the “during and in relation to” standard of participation
related to the use or carrying crime. Id. at 932 (citing H.R. Rep. No. 105-344, at 11 (1997)).
Therefore, this circuit has held that where an indictment applies the wrong standard of participation
No. 04-4014               United States v. Lloyd                                                               Page 3


and charges a person with “possess[ing] a firearm during and in relation to” a drug trafficking crime,
the indictment fails to charge any codified federal crime.1 Combs, 369 F.3d at 934.
         Lloyd contends that the second count of the indictment failed to charge a crime because it
suffered from the same defect present in the Combs indictment. The government argues that, unlike
in Combs, the indictment in this case did not charge Lloyd with possession of a firearm during and
in relation to a crime of violence. The government points out that the second count of the indictment
charged Lloyd with both using or carrying a firearm during and in relation to an armed robbery and
with possession of a firearm in furtherance of an armed robbery. The language of the indictment
demonstrates that the government’s position is correct. The second count of the indictment charged
that “during and in relation to” an armed robbery Lloyd “did knowingly use and carry, and in
furtherance of such armed bank robbery did knowingly possess a firearm, that is, a semi-automatic
handgun, and in the course of committing said armed bank robbery offense.” (JA 9-10.) This
language does not fail to charge any crime, but in fact charges two separate crimes.
         2.       Duplicity
        Lloyd argues in the alternative that his conviction on count two of the indictment must be
overturned because it is impermissibly duplicitous. As discussed above, count two does charge two
separate crimes. However, although “a duplicitous charge calls into questions the unanimity of a
verdict of guilty . . . such a charge is not prejudicial per se, because proper jury instructions can
mitigate the risk of jury confusion and alleviate the doubt that would otherwise exist as to whether
all members of the jury had found the defendant guilty of the same offense.” United States v.
Savoires, 430 F.3d 376, 380 (6th Cir. 2005). Moreover, Lloyd did not seek to dismiss the
duplicitous count of the indictment before trial or challenge the jury instructions. Consequently, this
court may overturn the conviction on count two only if there was plain error which affected Lloyd’s
substantial rights. Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731-36 (1993).
        Lloyd’s argument primarily relies upon a recent case which found plain error in a similar
situation. United States v. Savoires, 430 F.3d 376 (6th Cir. 2005). The Savoires case, like this case,
addressed a count in an indictment which was plainly duplicitous      because it charged both the use
and possession offenses outlined in 18 U.S.C. 924(c)(1)(A).2 However, the Savoires court pointed
out that “proper jury instructions can mitigate the risk of jury confusion and alleviate the doubt that
would otherwise exist as to whether all members of the jury had found the defendant guilty of the
same offense.” 430 F.3d at 380. The jury instructions in Savoires required the jury to find that
“during and in relation to the commission of that crime, the defendant knowingly used or carried or
possessed a firearm.” Id. at 379. The court held that this did not obviate the confusion created by
the indictment. Instead the instructions compounded the problem by authorizing a conviction if the
jury found that the defendant had only possessed a firearm during and in relation to the commission
of a crime of violence. As the Combs court pointed out, such actions would not constitute any
codified federal crime. 369 F.3d at 934. The Savoires court concluded that the duplicitous charge
in the indictment combined with the problematic jury instructions affected the defendant’s
substantial rights. 430 F.3d at 381.



         1
           The opposite mistake of charging use or carriage of a firearm in furtherance of a violent or drug trafficking
crime would not create this problem because a fact-finder’s determination that the higher “in furtherance of” standard
of participation was met, would mean the lower “during and in relation to” standard would necessarily be met as well.
See United States v. Williams, 138 F. App’x 743, 747 (6th Cir. 2005) (unpublished).
         2
          The criminal trials in both Savoires and this case were conducted before this court ruled in Combs that
§ 924(c)(1)(A) creates two distinct criminal offenses.
No. 04-4014            United States v. Lloyd                                                     Page 4


        The government argues that this case is distinguishable from Savoires for a number of
reasons. Foremost among these is the fact that the jury instructions in this case were materially
different than those given in Savoires. In this case the district court explained to the jury that it is
an offense to either (1) use or carry a firearm during and in relation to a crime of violence or (2)
possess a firearm in furtherance of a crime of violence. (JA 357.) Moreover, in setting forth the
third element necessary to a guilty verdict on count two, the district court instructed that the jury
must find “that during and in relation to the commission of that crime, the Defendant, Lawrence W.
Lloyd, knowingly used or carried a firearm or, in furtherance of the crime, possessed a firearm.”
(JA 367, emphasis added). Consequently, these instructions did not suffer from the same defect as
those in the Savoires case of authorizing a conviction based on actions which do not constitute a
federal crime.
         Although the district court explained the separate use and possession offenses properly to
the jury, that does not dispense with the concern that different members of the jury might have
convicted based on different offenses without a unanimous verdict on either offense. The district
court did not explicitly direct the jury that unanimity on either the use or possession offense was
necessary to a guilty verdict. However, the verdict form provided to the jury made no mention at
all of the possession offense. Instead, the verdict form which was signed by each juror stated that
the jury found Lloyd guilty of “carrying or using, and brandishing, a firearm during the commission
of a crime of violence.” (JA 32.)
         Even if the jury instructions and verdict form were not sufficient to cure the error in the
indictment, Lloyd would still not be able to demonstrate that his substantial rights were affected.
Lloyd’s right to a unanimous jury verdict is certainly substantial. However, given the factual
context of this case, there is no indication that the duplicitous indictment affected that right. In other
words, Lloyd has not demonstrated prejudice. See Olano, 507 U.S. at 734 (observing that in order
for plain error to affect substantial rights the error must have been prejudicial, i.e. affected the
outcome of the trial). The uncontroverted evidence at trial established that the bank robber pointed
a gun at the teller and stuck the gun in her ribs in order to get her to comply with his demands.
Lloyd does not challenge these facts, but argues that he was not the person who committed the
robbery. The jury determined that Lloyd was the robber, and Lloyd cannot challenge the unanimity
of that decision. The uncontroverted facts about the role of the firearm in the robbery are more than
sufficient to support both a use offense and a possession offense. Consequently, Lloyd has failed
to established that the language of the indictment had any effect at all on his right to a unanimous
jury verdict.
        Count two of the indictment was duplicitous, but the jury instructions clarified the two
separate offenses and the verdict form reflects that all members of the jury convicted Lloyd of the
use offense. Moreover, the alleged error did not affect Lloyd’s substantial rights. There is no basis
to overturn the conviction on the second count of the indictment.
B.      Evidentiary Rulings
        Lloyd challenges two of the district court’s evidentiary rulings. He argues that the district
court should not have permitted the prosecution to play a tape of the 911 calls from the bank and that
it should not have allowed evidence regarding a comparison of the shoe impression from the teller’s
counter with an impression from the shoe that Lloyd was wearing when he was arrested shortly after
the robbery occurred. Lloyd contends that the 911 calls and shoe impression evidence should have
been excluded pursuant to Federal Rule of Evidence 403.
       Rule 403 states, in relevant part, that “[a]lthough relevant, evidence may be excluded if the
probative value is substantially outweighed by the danger of unfair prejudice.” This court reviews
evidentiary rulings by the district court for abuse of discretion. United States v. Henley, 360 F.3d
No. 04-4014            United States v. Lloyd                                                     Page 5


509, 518 (6th Cir. 2004); United States v. Schreane, 331 F.3d 548, 564 (6th Cir. 2003). Moreover,
when reviewing the balancing determinations required by Rule 403, this court must maximize the
probative value of the challenged evidence and minimize its potential for unfair prejudice. United
States v. Sanders, 95 F.3d 449, 453 (6th Cir. 1996). “[T]he district court enjoys broad discretion in
balancing probative value against potential prejudicial impact.” United States v. Layne, 192 F.3d
556, 574 (6th Cir. 1999) (citing United States v. Feinman, 930 F.2d 495, 499 (6th Cir.1991)). Even
when the district court abuses its considerable discretion, that error is harmless “unless it is more
probable than not that the error materially affected the verdict.” United States v. Martin, 897 F.2d
1368, 1372 (6th Cir. 1990).
         The first evidentiary ruling Lloyd questions is the district court’s decision to allow the 911
tape to be played for the jury. The tape contained the conversations between bank employees and
the 911 operator during and immediately after the armed robbery. The employees reported what had
occurred, described the appearance of the suspect, and reported what direction he was heading when
he left the bank. The employees whose voices are on the 911 tape testified to the content of their
conversations with the 911 operator before the tape was admitted into evidence and played for the
jury. Lloyd argues that the 911 tape had little or no probative value because it did not introduce any
new information that the bank employees did not include in their testimony. Lloyd goes on to argue
that the emotional and distraught quality of the bank employees’ voices evident on the 911 tape
presented a danger of unfair prejudice which substantially outweighed the minimal probative value
of the cumulative information provided by the 911 tape.
        The 911 tape contained relevant and probative evidence. The bank employees described the
fact that the bank was being robbed by a man with a gun, described the suspect, and described
through which door the suspect left and in which direction he was headed. This information was
also presented through the testimony of the bank employees themselves. The advisory committee
notes to Rule 403 state that when considering the probative value of evidence, “the availability of
other means of proof may . . . be an appropriate factor.” See also Old Chief v. United States, 519
U.S. 172, 184 (1997). Therefore, the probative value of the 911 tape is lessened by the bank
employees’ testimony to the same information. But the only danger of unfair prejudice Lloyd can
point to is that the tape “revealed the highly emotional state” of the bank employees at the time of
the robbery. There is nothing about the content of the information on the tape that Lloyd claims
created a danger of unfair prejudice. Instead, Lloyd essentially argues that the emotions evidenced
in the employees’ voices on the tape would tend to incense and inflame the jury so much that the
jury would convict the defendant regardless of the evidence out of a blind desire to punish someone
for the horrors suffered by the bank employees. This seems quite unlikely. Any danger of unfair
prejudice was minimal, so the fact that the probative value of the 911 tape was diminished by other
available testimony is not sufficient to hold that the district court’s ruling was an abuse of discretion.
        The second evidentiary issue Lloyd challenges on Rule 403 grounds is the district court’s
admission of expert testimony regarding the comparison of his shoe with the shoe impression left
on the teller’s counter by the suspect during the robbery. At trial the government produced an expert
in footwear impression analysis who had examined a shoeprint taken from the teller’s counter at the
scene of the crime and the shoes Lloyd was wearing when he was arrested shortly after the robbery
occurred. The state’s expert, Suzanne Noffsinger, testified that the imperfections of the shoeprint
taken from the crime scene and the relatively new and unworn condition of Lloyd’s shoes prevented
her from being able to positively identify Lloyd’s shoe as the source of the shoeprint. However,
Noffsinger was able to compare both the tread design and the physical size of the shoeprints and
found that Lloyd’s right shoe had the same tread design and was the same length from heel to toe
as the shoe which left the print on the teller’s counter in the bank. Noffsinger further testified that
while Lloyd’s shoe had a few (presumably unique) cuts and wear marks, the corresponding portions
of the print from the bank were obscured. Therefore, she was not able to determine whether the shoe
which left the print did or did not have the same cuts and wear marks.
No. 04-4014           United States v. Lloyd                                                    Page 6


          Lloyd claims that the probative value of the shoeprint evidence was “almost nil.” He
supports this argument by stating that the expert’s testimony “established no more than that the
impression at the bank was made by a right shoe, and [Lloyd] wore a right shoe.” If this was an
accurate characterization of the testimony, Lloyd would be correct that such testimony would have
little, if any, probative value. However, Lloyd’s characterization misrepresents the record. The
actual evidence about the shoeprint has considerable probative value. Although there are
undoubtedly a fairly large number of right shoes in the world with the same tread design and
dimensions as the print left in the bank, the number of such shoes present in the vicinity of the crime
scene shortly after the robbery was obviously much smaller. Consequently, the fact that Lloyd was
arrested a short distance from the bank, shortly after the robbery, while wearing shoes with the same
tread design and dimensions of a shoe print left by the suspect is highly probative. Nor does Lloyd
establish any danger of unfair prejudice posed by the shoeprint evidence. Lloyd simply states that
the “potential for prejudice was very high.” While this is true, only unfair prejudice factors into the
Rule 403 analysis. There is no indication of any danger of unfair prejudice posed by the shoeprint
evidence. The district court did not abuse its discretion when it refused to exclude that evidence.
        Even if Lloyd could establish that either or both of the evidentiary rulings were an abuse of
discretion, such error would be harmless in light of the remaining evidence of Lloyd’s guilt. Shortly
after the robbery, Lloyd was spotted sitting alone at a bus stop near the bank. Police officers
identified him as a suspect based on the descriptions of the perpetrator obtained from witnesses. In
the course of arresting Lloyd, the police discovered a gun in his waistband which was identified by
witnesses as being the same type used in the robbery. Moreover, the police discovered a shopping
bag lying next to Lloyd*s feet containing a blue pillowcase filled with nearly $35,000 in strapped
cash. The bank employees identified the blue pillowcase as the one used by the perpetrator to carry
the stolen cash out of the bank and the strapping on the cash contained the initials and other
markings of the bank teller who strapped the cash which was relinquished to the perpetrator of the
robbery. In light of this evidence, we cannot conclude that the admission of the 911 tape or
shoeprint evidence more probably than not materially affected the verdict.
C.      Motion to Inquire of a Juror
       Several weeks after the jury convicted Lloyd, the district judge received a letter from John
K. Limoli, an attorney in Cincinnati, reporting that Limoli had spoken with one of the jurors from
Lloyd’s trial. The letter described the conversation as follows:
               The reason I am writing is that Mr. Gonzalez also told me that he did not vote
       his mind as a juror. He said he did not believe, beyond a reasonable doubt, that the
       defendant was guilty but finally voted for guilt because he could no longer stand the
       pressure from the other jurors. Mr. Gonzalez further stated that there was one other
       holdout juror who felt as he did but who also buckled under the pressure of another,
       rather belligerent juror, who had resorted to name calling.
(JA 37.) The district court distributed this letter to the prosecutor and defense counsel. Lloyd filed
a motion requesting permission to inquire of Juror Gonzales regarding whether he was subjected to
any extraneous influence during the jury deliberations. The district court denied the motion on the
basis that the information in the letter did not contain any indication of extraneous information or
influence. Lloyd asserts that the denial of his motion was an abuse of discretion.
         “When possible juror misconduct is brought to the trial judge’s attention he has a duty to
investigate and to determine whether there may have been a violation of the sixth amendment.”
United States v. Shackelford, 777 F.2d 1141, 1145 (6th Cir. 1985). The trial judge’s decision
regarding the measures necessary to make this determination is reviewed for abuse of discretion.
E.g., id.; United States v. Rigsby, 45 F.3d 120, 125 (6th Cir. 1995); United States v. Griffith, 17 F.3d
No. 04-4014           United States v. Lloyd                                                   Page 7


865, 880 (6th Cir. 1994). “A trial court’s refusal to permit an evidentiary hearing may constitute
abuse of discretion when the alleged jury misconduct involves extrinsic influences.” Shackelford,
777, F.2d at 1145; see also Rigsby, 45 F.3d at 124-25. However, refusal to hold an evidentiary
hearing is not an abuse of discretion where there is no credible allegation of extraneous influence
or information. See Rigsby, 45 F.3d at 125; Griffith, 17 F.3d at 881; Shackelford, 777 F.2d at 1145.
This principle flows from the common law rule that a juror is not competent to question his own
verdict and its concomitant exception that the only aspect of deliberations a juror may testify about
is whether deliberations were influenced by extraneous influence or information. This common law
rule and its exception are codified in Federal Rule of Evidence 606(b) which states:
       Upon an inquiry into the validity of a verdict or indictment, a juror may not testify
       as to any matter or statement occurring during the course of the jury’s deliberations
       or to the effect of anything upon that or any other juror’s mind or emotions as
       influencing the juror to assent to or dissent from the verdict or indictment or
       concerning the juror’s mental processes in connection therewith, except that a juror
       may testify on the question whether extraneous prejudicial information was
       improperly brought to the jury’s attention or whether any outside influence was
       improperly brought to bear upon any juror.
         Lloyd acknowledges the limitations Rule 606(b) places on the scope of any post-verdict
inquiry of jurors. Consequently, Lloyd confines his argument to the exception and argues that since
there was evidence that Juror Gonzales did not “vote his mind,” the trial court should have permitted
inquiry into whether this was the result of any extraneous influence or pressure. This argument
ignores the fact that Limoli’s letter clearly states that the pressure under which Gonzales (and
allegedly one other juror) buckled was “pressure from the other jurors.” This statement negates any
conjecture that it was external coercion which prevented Gonzales from voting his mind. Since
there was no credible evidence of extraneous information or influence, Lloyd’s argument fails. The
district court’s denial of his motion to question Gonzales was not an abuse of discretion.
                                       III. CONCLUSION
       For the foregoing reasons, we AFFIRM the district court in all respects and uphold Lloyd’s
conviction.